Citation Nr: 1041785	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  05-40 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for chronic ear, nose and 
throat (ENT) infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty for training 
(ACDUTRA) from March 1962 to September 1962.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Hartford, 
Connecticut Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Veteran testified at a hearing before RO 
personnel in January 2005; a transcript of that hearing is of 
record.  This case was before the Board in September 2008 when it 
was remanded for additional development.

By rating decision in March 2010, the RO granted service 
connection for tinnitus and bilateral hearing loss disability.  
The United States Court of Appeals for the Federal Circuit has 
held that the RO's award of service connection for a particular 
disability constitutes a full award of benefits on the appeal 
initiated by the veteran's notice of disagreement on such issue.  
Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  
Therefore, these matters are not before the Board.


FINDING OF FACT

The evidence reasonably shows that the Veteran's chronic ENT 
infections are related to service.


CONCLUSION OF LAW

Chronic ENT infections were incurred in military service.  38 
U.S.C.A. §§ 101(24), 106, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.6, 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
claim decided herein.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. 
Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Inasmuch as the determination below constitutes a full grant of 
the claim of service connection for chronic ENT infections, there 
is no reason to belabor the impact of the VCAA on this matter, 
since any error in notice content or timing is harmless.

Law and Regulations

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Continuity of 
symptomatology is required only where the condition noted during 
service is not, in fact, shown to be chronic or when the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease initially diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Active duty includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled from 
a disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6.  Accordingly, 
service connection may be granted for disability resulting from 
disease or injury incurred in, or aggravated, while performing 
ACDUTRA or from injury incurred or aggravated while performing 
INACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 1131.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims files, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claim.

Factual Background and Analysis

The Veteran contends that he developed chronic ENT infections as 
a result of his course of treatment in April 1962 for ear and 
throat infections.
A pre-induction and re-evaluation examination report in October 
1961 and January 1962 (on a single form) reflected normal nose, 
sinuses, mouth and throat, and general ear findings.  In a 
service treatment note dated in April 1962, the Veteran 
complained of nasal congestion and a cough.  Fort Dix Hospital 
records dated in April 1962 indicated that the Veteran was 
hospitalized for six days after complaints that included, cough, 
sore throat, sputum, headache and fever.  The impression was URI 
(upper respiratory infection) with otitis.  An X-ray report noted 
no significant abnormality, and the result of a throat culture 
was normal flora.  The diagnosis at discharge was acute upper 
respiratory disease.  A separation examination report dated in 
August 1962 noted normal nose, sinuses, mouth and throat.  In a 
dispensary note dated in September 1962, the Veteran complained 
of slight blockage of his left ear for 5 days.  The assessment 
was otitis externa diffuse.

In a periodic report of medical history dated in December 1965, 
the Veteran indicated that he had experienced ear, nose, or 
throat trouble.  The physician's summary noted: recurrent sinus 
trouble and hay fever, moderate; dust and pollen - May and 
summer.  In a December 1965 periodic examination report, normal 
nose, sinuses, mouth and throat, and generalized ear findings 
were noted.

Several post-service private treatment reports of record reflect 
the Veteran's complaints of a sore throat, sinus pressure, ear 
aches, cough, and headaches and listed impressions of upper 
respiratory infection.  Specifically, he was seen by Dr. D in 
October 1992 for complaints of stuffiness, a sore throat and a 
left ear ache.  He was seen for similar complaints in December 
1994, June 1995, February 1996, October 1997, December 1997, June 
2000, March 2001, June 2001 and December 2001.  During a February 
2002 audiology evaluation with D.L., a private clinical 
audiologist, the Veteran reported that he had recently been under 
the care of his ENT physician following the onset of "blocked" 
ears, and sore throat in November-December 2001.  A January 2002 
treatment record from J.B., M.D., notes that he was seen for a 
follow-up after seeing an ENT specialist for a blocked ear.  

During the January 2005 hearing before RO personnel, the Veteran 
explained that he developed a sore throat and ear infection 
during basic training in April 1962 and was denied to go on sick 
call at least 3 times, but was eventually transported to Fort Dix 
after speaking with his company commander.  He testified that he 
has experienced between two and four ENT infections per year for 
the last 25 years.  He also stated that he worked as a retail 
manager in five states after his separation from service and was 
not sure whether he could obtain medical records prior to 1992.  

In March 2010, the Veteran underwent a VA audiology examination.  
The examiner noted the Veteran's complaints of recurring ear 
infections since 1962.  After reviewing the Veteran's claims 
file, the examiner opined, "Given that this veteran's hearing 
loss, tinnitus and ear infections were well documented in his 
military records, as well as afterwards in the private sector, it 
is more likely than not that these conditions were caused by, or 
the result of the events that occurred during  active duty 
training, particularly when he was hospitalized for URI and 
otitis at Fort Dix in 1962."

That the Veteran has had recurrent ENT infections after service 
is well documented in the record.  Furthermore, it is not in 
dispute that he was treated for ENT infections in service.  The 
one remaining critical factor that must be met to establish 
service connection is whether there is a nexus between the 
current chronic ENT infections and the complaints in service.  
The etiology of a disability is primarily a medical question.  In 
March 2010 a VA physician opined that the Veteran's current ENT 
disability is at least as likely as not related to the complaints 
in service.  The rationale for this opinion was provided, as 
noted above.  No opinion to the contrary is of record.  All the 
requirements for establishing service connection for the 
Veteran's chronic ENT infections are met, and service connection 
for this disability is warranted.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for chronic ENT infections is 
allowed, subject to the law and regulations governing the award 
of monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


